In an action to recover damages for personal injuries, allegedly caused by the striking of the rear of plaintiff's automobile by a taxicab owned, operated and controlled by defendants, plaintiff appeals from an order of the Supreme Court, Kings County, dated November 1, 1960, granting the motion of defendant Nickel Cab Corp., pursuant to rule 103 of the Rules of Civil Practice, to strike out, as prejudicial and immaterial, paragraphs Ninth, Eleventh and Twelfth of the amended complaint. Order affirmed, with $10 costs and disbursements. No opinion. The time of said defendant to answer the amended complaint, with said paragraphs deleted, is extended until 15 days after entry of the order hereon. Nolan, P. J., Ughetta, Kleinfeid, Christ and Brennan, JJ., concur.